Citation Nr: 0510765	
Decision Date: 04/14/05    Archive Date: 04/27/05

DOCKET NO.  97-28 815A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
October 1970. The veteran served in the Republic of Vietnam 
during the Vietnam Era and received, inter alia, a Purple 
Heart with Oak Leaf Cluster.

The current matter comes before the Board of Veterans' 
Appeals (Board) from an appeal of a March 1997 rating 
decision issued by the Montgomery, Alabama, Regional Office 
(RO) of the Department of Veterans Affairs (VA).

A hearing was held before a Member of the Board in September 
1999. The veteran was informed that the Member who presided 
at the September 1999 hearing is no longer employed at the 
Board by letter in February 2002 and was informed of his 
right to an additional Board hearing. In March 2002, the 
veteran declined an additional hearing.

The veteran appealed a July 2002 Board decision denying the 
veteran's claim for an increased rating.  By order, dated in 
March 2003, the United States Court of Appeals for Veterans 
Claims (Court) granted the Secretary's motion vacating and 
remanding the Board's July 2002 decision.  Copies of the 
motion and the Court's order have been included in the claims 
file.

In light of the Court's order, the Board remanded the case in 
October 2003, and it has returned for appellate action.


FINDING OF FACT

The veteran's PTSD is productive of occupational and social 
impairment that more nearly approximates deficiencies in most 
areas and an inability to establish and maintain effective 
relationships than reduced reliability and productivity and 
difficulty in establishing and maintaining effective work and 
social relationships.

CONCLUSION OF LAW

The criteria for an increased rating of 70 percent, but not 
greater, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b) and (c) (2004).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II), held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
However, where, as here, that notice was not provided at the 
time of the initial AOJ decision, the appellant has the right 
to VCAA content complying notice and proper subsequent VA 
process.  

The Board finds that the appellant has been provided VCAA 
content complying notice and proper subsequent VA process.  
In October 2003, pursuant to the Court's Order, this claim 
was remanded for, among other reasons, the express purpose of 
providing VCAA notice to the veteran.  This was then 
accomplished via a February 2004 letter.  The Pelegrini II 
Court held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  18 
Vet. App. at 120-121.   

The February 2004 letter, in its totality, advised the 
veteran what information and evidence was needed to 
substantiate this claim.  The letter also advised him what 
information and evidence must be submitted by him, namely, 
any additional evidence and argument concerning the claimed 
condition and enough information for the RO to request 
records from the sources identified by the veteran.  In this 
way, he was advised of the need to submit any evidence in his 
possession that pertains to the claim.  

He was specifically told that it was his responsibility to 
support the claim with appropriate evidence.  Finally the 
letter advised him what information and evidence would be 
obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies.  
The Statement of the Case and the various Supplemental 
Statements of the Case (SSOCs) also notified the veteran of 
the information and evidence needed to substantiate the 
claim.

On the first page of the February 2004 VCAA notice letter, in 
bold print, the veteran is requested to provide VA "with any 
evidence or information you may have pertaining to your 
appeal."  The Board finds that this meets the "fourth 
element" (i.e., tell the claimant to provide any relevant 
evidence in his or her possession), and that he was fully 
notified of the need to give to VA any evidence pertaining to 
this claim.  When considering the notification letters and 
the other documents described above, as a whole, the Board 
finds that he was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  



Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice provided to the veteran in February 2004 
was not given prior to the first AOJ adjudication of the 
claim, the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the case was readjudicated and 
an additional SSOC was provided to the veteran in November 
2004.  That SSOC also contained VA's regulation implementing 
the VCAA (38 C.F.R. § 3.159).  

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  He was given ample time to respond to 
the letter (the Board notes that he responded, through his 
representative in February and March 2005 hearing 
presentations).  For these reasons, to decide the appeal 
would not be prejudicial error to the claimant. 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  The Board does a de novo 
review of the evidence and is not bound by the RO's prior 
conclusions in this matter.  As provided by 38 U.S.C. 
§ 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  

Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans' benefits, it 
is entirely appropriate for the Board to consider whether the 
failure to provide a pre-initial adjudication notice 
constitutes harmless error, especially since a RO 
determination that is "affirmed" by the Board is subsumed 
by the appellate decision and becomes the single and sole 
decision of the Secretary in the matter under consideration.  
See 38 C.F.R. § 20.1104.  In this case, because each of the 
four content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
claimant covering all content requirements is harmless error.  

With respect to the VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The RO 
obtained the VA evidence identified by the veteran.  VA 
outpatient records are in the file for treatment.  The RO 
also requested treatment records identified by the veteran.  
The Board is not aware of a basis for speculating that any 
other relevant VA or private treatment records exist that 
have not been obtained.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Reexamination will be requested whenever VA 
determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
38 C.F.R. § 3.327(a) (2004).  Generally, reexaminations are 
required if it is likely that a disability has improved, if 
the evidence indicates that there has been a material change 
in a disability, or if the current rating may be incorrect.  
Id.

The RO provided the veteran several appropriate VA 
examinations since he filed his claim, most recently in 
February 2004.  There is no objective evidence indicating 
that there has been a material change in the severity of the 
veteran's vision since he was last examined.  

The Board concludes there is sufficient evidence to rate the 
service-connected condition fairly.  Further opinions are not 
needed in this case because there is sufficient medical 
evidence to decide the claim. 

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  
Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The rating criteria provide that PTSD (Diagnostic Code 9411), 
as well as other mental disorders, are to be assigned a 50 
percent rating when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike setting); 
an inability to establish and maintain effective 
relationships.  

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); and disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (2004).

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health- illness." [citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.), p.32.]  GAF scores ranging between 61 to 
70 reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).

The Board concludes based on a review the evidence of record, 
that the veteran is entitled to a 70 percent rating for PTSD.

The evidence of record reflects that the veteran indicated, 
in his October 1997 substantive appeal, that he had developed 
serious anti-social behavior, does not have any close 
friendships, and does not accompany his family to any outings 
or functions. The veteran also indicates in his substantive 
appeal that he spends hours sitting in the dark staring into 
space.

A 1997 VA Discharge Summary reveals the veteran received 
inpatient care from January 29, 1997, to February 21, 1997. 
The Summary reflects that the veteran presented with 
complaints of nightmares, flashbacks, depression, and 
suicidal thoughts. The Summary indicates the veteran was 
irritable on admission, he had suicidal thoughts but was not 
considered homicidal, some difficulty concentrating, and mild 
memory impairment of recent and remote events. The Summary 
also indicates that the veteran was treated for hypertension 
during his inpatient care. The Summary reveals that his 
discharge medications included an anti-depressant in addition 
to medications for his hypertension.

An April 1997 VA progress note reflects that the veteran 
indicated he felt "nothing", did not allow himself or wish to 
feel, and lived in isolation. The progress note also reflects 
that the veteran indicated that he only wanted to change his 
life to the extent that he wanted to be rid of repeated and 
frequent nightmares. A July 1998 VA Consultation Report 
indicates that veteran indicated problems with anxiety and 
depression and contains a diagnosis of PTSD. A December 1998 
progress note reflects that the veteran indicated that he 
continues to be uncomfortable in crowds and as such did not 
attend his daughter's wedding, he only goes to work and goes 
home, and he continues to have anxiety and depression.

A February 1999 VA progress note reflects a Global Assessment 
of Functioning (GAF) score of 50. An April 1999 VA medical 
record reflects a provisional diagnosis of PTSD and a 
neurological consultation request as the veteran indicated 
blackout periods.

A hearing was held before a member of the Board in September 
1999. The hearing transcript reveals that the veteran 
indicated he had very few relationships with his 

children, parents, or siblings, he had one person who he 
would not characterize as a "friend" per se but who visited 
two times a week, he took medications which necessitate going 
to the bathroom during the night which interrupted his 
sleeping pattern, he had nightmares that ranged from zero to 
4 times per month, and his only hobby was American history, 
which was furthered by surfing the Internet. The transcript 
reveals that the veteran stated that at the time of the 
hearing, he was on suspension from work for insubordination.

A 2000 VA Discharge Summary reflects that the veteran 
received inpatient care from February 3, 2000, to February 
10, 2000. The Summary indicates that the veteran presented 
with complaints that he had not slept in three days, his 
"nerves [were] shot", nightmares, and suicidal thoughts but 
not ideations. The Summary reflects that on January 29, 2000, 
the veteran had an altercation with a supervisor at work. The 
Summary reflects that upon the mental status examination, the 
veteran was friendly with good eye contact, had appropriate 
behavior, and his speech was relevant, coherent and at a 
normal rate, his memory was intact, insight and judgment were 
fair. The Summary also reflects that upon the mental status 
examination the veteran appeared irritable and excitable, he 
described experiences of alienation, he denied 
hallucinations, and he no longer had suicidal or homicidal 
ideations. The Summary indicates that the team did not feel 
that he veteran was in any imminent danger of harming himself 
or others. A GAF score of 60 was also reflected in the 2000 
VA Discharge Summary.

A February 3, 2000, nursing progress note reflects that the 
veteran indicated that the inability to sleep caused him to 
be homicidal toward his supervisor while a February 4, 2000, 
nursing progress note reflects that the veteran had 
ineffective coping and anger management. A February 6, 2000, 
psychiatry note reflects that the veteran was relevant, 
coherent, and had intact insight and judgment.

An April 2000 VA PTSD examination report reflects a diagnosis 
of PTSD, moderate to severe, with affective component which 
is secondary to his PTSD, moderate psychosocial and 
environment problems with chronic social and maladjustment 
problems but still fully employed, and a GAF score of 60. The 
report 

reflects that the veteran indicated he has flashbacks, which 
can be brought on by rain or seeing blood, persecutory ideas, 
and an inability to socialize. The report indicates that the 
veteran was casually dressed and while initially found to be 
angry, upset, and irritable, he became calmer and more 
cooperative when the interview continued. The report reflects 
the following objective findings: coherent and sensible 
answers, irritable affect, appeared upset, and intact memory.

A March 2001 VA PTSD examination report reflects a diagnosis 
of chronic PTSD with paranoid and depressive features. The VA 
examiner noted in the examination report that the veteran's 
poor impulse control is a psychosocial stressor and that he 
is socially isolated. The report reflects a GAF score of 50. 
The report reveals that the veteran indicated he has poor 
sleep, nightmares, and that he gets irritable and hostile 
with people at work, and is lonely. The objective findings 
reflected in the March 2001 examination report are that the 
veteran was very suspicious, paranoid, and hostile with the 
examiner, he hears voices, poor eye contact, appropriate 
affect, depressed and irritable mood, vague ideas of 
reference but no suicidal or homicidal ideas, limited 
judgment and insight.

VA medical records from September 2000 to February 2004 
indicate that the veteran attended group therapy, continued 
to have a tense and anxious mood, had thoughts of harming 
himself or others but no suicidal or homicidal ideations.  
These records reflect GAF scores primarily of 50-55.

VA examined the veteran in February 2004.  According to the 
report, the veteran was still employed at the same job, 
although he experienced problems in dealing with others at 
work.  Specifically, he and his supervisor reportedly did not 
get along.  The veteran experienced more of the same 
frustrations at work.  He reported that his world was getting 
smaller.  Although he married in the summer of 2004, he and 
his wife live in separate houses.  He reported that he shops 
at two in the morning in order to avoid crowds.  Except for 
work, he sought no contact with people.  The VA examiner 
assigned a GAF score of 65.

The evidence of record reflects GAF scores between 50 and 55, 
with a recent 65.  A GAF of 50 denotes serious symptoms or 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  
Although the veteran has maintained employment, the VA 
outpatient records and examination reports describe combative 
outbursts with coworkers and supervisors.  Although the 
recent February 2004 VA examiner assigned an improved GAF 
score of 65, the evidence as a whole during the last several 
years primarily shows GAF scores of 50.  The Board places 
great weight in the descriptions and findings of the medical 
professionals in the VA outpatient mental health records that 
are of record.  Although the February 2004 VA examiner 
assigned a GAF score of 65, a VA outpatient mental health 
examiner assigned a GAF of 55 in the same month.

In sum, the preponderance of the evidence establishes that 
the impairment from the veteran's PTSD more nearly 
approximates the social and occupational impairment with 
deficiencies in most areas and inability to establish and 
maintain effective relationships required for a 70 percent 
evaluation under the rating criteria, than the impairment 
contemplated by a 50 percent rating.

The Board has also considered whether the disability warrants 
a 100 percent rating.  The evidence does not show that the 
disability resulted in gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  In 
addition, the record demonstrates that the veteran has 
maintained substantially gainful employment throughout the 
appeal period with the same employer.  

Therefore, the Board has concluded that the social and 
industrial impairment from the disability does not more 
nearly approximate the total level of impairment required for 
a 100 percent rating than the level of impairment required 
for a 70 percent rating.  Accordingly, a 100 percent rating 
is not warranted.



ORDER

Entitlement to a 70 percent rating for PTSD is granted, 
subject to the criteria governing the payment of VA monetary 
benefits.



	                        
____________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


